— Judgment of • conviction under indictment No. 3 (White) reversed on the law and indictment dismissed on the ground that the record shows insufficient proof to sustain a conviction. Judgment of conviction under indictment No. 15 (Walker) reversed on the law and facts and a new trial granted, on the ground that from the record we cannot say that the proof received on the trial of the White indictment (No. 3) was not prejudicial to the defendant on his trial under indictment No. 15 (Walker). All concur, except Larkin, J., who dissents and (1) votes to reverse the conviction under indictment No. 3 (White) and to grant a new trial on the ground that the evidence was not sufficient to establish defendant’s guilt beyond a reasonable doubt, and (2) votes to affirm the conviction under indictment No. 15 (Walker). (The judgments convict defendant of the crimes of abortion, charged against him by two separate indictments.) Present — Cunningham, P. J., Taylor, Harris, McCurn and Larkin, JJ.